DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 describes in line 1 that the sensing device has a conical reflector, but it is unclear whether the conical reflector refers to a reflector mentioned in the line 12 of claim 1 or a reflective element mentioned in the line 9 of claim 1. For the purpose of the examination, the term “conical reflector” is interpreted as a reflective element mentioned in the line 9 of claim 1 in which the reflective element is shaped as a cone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Argast et al. (DE 19907546 C2) hereinafter Argast in view of Ross et al. (US 20200150239 A1) hereinafter Ross, Yeun et al. (US 20210389424 A1) hereinafter Yeun, and Ishinabe et al. (US 20040027554 A1) hereinafter Ishinabe.
Argast: Fig. 1: Optoelectronic device 1) for making a two-dimensional optical radar, comprising: 
a sensing module (Argast: Fig. 1: Receiving element 5); 
a light source module (Argast: Fig. 1: Transmitter 2), 
the light source module being disposed in a first direction adjacent to the sensing module, and the light source module providing a light source (Argast: Fig. 1 shows that the transmitter 2 is emitting light and is next to the receiving element 5); 
a transmitting optic (Argast: Fig. 1: transmitting optic 3), 
the transmitting optic being disposed in the first direction adjacent to the light source module (Argast: Fig. 1: transmitting optic 3 is placed in front of the transmitter 2), 
the transmitting optic receiving the light source, and directs the light source toward the first direction (Argast: Fig. 1: transmitting optic 3 directs the beam that is generally parallel to the optical axis of the transmitter 2); 
an optical lens (Argast: Fig. 1: Receiving optics 7 and the receiving aperture 8), 
the optical lens being disposed between the light source module and the reflective element, (Argast: Fig. 1: Receiving optics 7 and the receiving aperture 8 is placed directly in front of the transmitting optic 3) 
and 
the optical lens receiving the reflected light and directing the reflected light onto the sensing module (Argast: Fig. 1 shows that the receiving optics 7 is directing the beam towards the receiving element 5).  
Argast fails to teach that the transmitting optic is a diffusing element that receives the light source and diffuses the light source towards the first direction to form a diffused light.
Ross teaches that the transmitting optic is a diffusing element (Ross: Fig. 1: Optic 104) that receives the light source and diffuses the light source towards the first direction to form a diffused light (Ross: Fig. 1 shows that the optic 104 receives light from a laser light source 102 and diffuses light in the optical axis of the laser light source 102).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the transmitting optic from Argast with the optic from Ross. One of ordinary skill in the art would have been motivated to teach that the transmitting optic is a diffusing element that receives the light source and diffuses the light source towards the first direction to form a diffused light so that as described in Ross paragraph 0016, the field-of-view becomes wider.
Argast fails to teach a sensing device with a conical reflector, comprising: 
a reflective element, 
the reflective element being disposed in the first direction of the diffusing element diffusing the light source, 
the reflective element being surroundingly disposed with a reflection surface, 
the reflection surface receiving the diffused light and reflecting the diffused light onto a reflector, 
when the reflector receiving the diffused light, the reflector reflecting the diffused light to form a reflected light, and 
reflecting the reflected light onto the reflection surface in order to reflect the reflected light by using the reflection surface.
Yeun, however, teaches a sensing device with a conical reflector (Yeun: Fig. 1 shows a lidar device with the transmission mirror 200 and the reception mirror 300 which may be formed as one mirror as described in paragraph 0032 and have conical shapes as described in paragraphs 0027 and 0028), comprising:  
reflective element (Yeun: Fig. 1: Transmission mirror 200), 
the reflective element being disposed in the first direction of the diffusing element diffusing the light source (Yeun: Fig. 1: Transmission mirror 200 is located in the optical path of the light source 100 and is the last optical element before the light leaves the lidar device), 
the reflective element being surroundingly disposed with a reflection surface (Yeun: Paragraph 0026 describes that the transmission mirror 200 has a reflective property), 
the reflection surface receiving the diffused light and reflecting the diffused light onto a reflector (Yeun: Fig. 1: Transmission mirror 200 receives light and reflects the light), 
when the reflector receiving the diffused light, the reflector reflecting the diffused light to form a reflected light (Yeun: Paragraph 0028 shows that an external object reflects the light), and 
reflecting the reflected light onto the reflection surface in order to reflect the reflected light by using the reflection surface (Yeun: Reception mirror 300 reflects the returning light as shown in Fig. 1, and as described in paragraph 0032, the transmission mirror 200 and the reception mirror 300 may be formed as one mirror).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the integral transmission mirror and the reception mirror from Yeun to the combination of Argast, Ross, Yeun, and Ishinabe in the optical path of the light source module after the diffusing element. One of ordinary skill in the art would have been motivated to have a conical reflector in a sensing device comprising a reflective element the reflective element being disposed in the first direction of the diffusing element diffusing the light source, the reflective element being surroundingly disposed with a reflection surface, the reflection surface receiving the diffused light and reflecting the diffused light onto a reflector, when the reflector receiving the diffused light, the reflector reflecting the diffused light to form a reflected light, and reflecting the reflected light onto the reflection surface in order to reflect the 

Argast fails to teach that the optical lens is internally provided with a hollow portion disposed in the first direction of the light source module providing the light source in order that the light source penetrating the hollow portion.
Ishinabe, however, teaches that the optical lens is internally provided with a hollow portion disposed in the first direction of the light source module providing the light source in order that the light source penetrating the hollow portion (Ishinabe: Fig. 1: Light receiving lens 9 which has an aperture 15 in which the emitted beam goes through).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the receiving optic and the receiving aperture from Argast with the light receiving lens from Ishinabe. One of ordinary skill in the art would have been motivated to have the optical lens so that the optical lens is internally provided with a hollow portion disposed in the first direction of the light source module providing the light source in order that the light source penetrating the hollow portion so that as described in Ishinabe 0027-0028, the detected distance may be controlled, giving more flexibility in the sensing device.

Regarding claim 2, the combination of Argast, Ross, Yeun, and Ishinabe teaches the sensing device of the two-dimensional optical radar as claimed in claim 1 (In regards to the rejection made for claim 1).
Argast fails to teach that 
the reflection surface reflects the diffused light onto the reflector at a non-parallel angle, 
and the reflector reflects the reflected light onto a region of the reflection surface different from a region of the reflection surface where the diffused light is projected onto.
Yeun, however, teaches that
the reflection surface reflects the diffused light onto the reflector at a non-parallel angle (Yeun: Fig. 1 shows that the transmission mirror 200 reflects light in many directions), 
and the reflector reflects the reflected light onto a region of the reflection surface different from a region of the reflection surface where the diffused light is projected onto (Yeun: Fig. 1 shows that the emitted light and the returning light is reflected by the transmission mirror and the reception mirror 300 at different parts of the mirror).
  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add the integral transmission mirror and the reception mirror from Yeun to the combination of Argast, Ross, Yeun, and Ishinabe in the optical path of the light source module after the diffusing element. One of ordinary skill in the art would have been motivated to have the reflection surface reflect the diffused light onto the reflector at a non-parallel angle so that the field of view widens, and to have the reflector reflect the reflected light 

Regarding claim 3, the combination of Argast, Ross, Yeun, and Ishinabe teaches the sensing device of the two-dimensional optical radar as claimed in claim 1 (In regards to the rejection made for claim 1), wherein a diameter of the diffusing element is smaller than a diameter of the optical lens (Argast: Fig. 1: Transmitting optic 3 is smaller than the receiving optics 7).  

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Argast in view of Ross, Yeun, Ishinabe, and Eichenholz et al. (US 20180284286 A1) hereinafter Eichenholz.

Regarding claim 4, the combination of Argast, Ross, Yeun, and Ishinabe teaches the sensing device of the two-dimensional optical radar as claimed in claim 1 (In regards to the rejection made for claim 1).
	Argast fails to teach a housing, 
the housing accommodating the sensing module, the light source module, the diffusing element, the reflective element and the optical lens inside, and 
the housing being disposed with a window for the diffused light to be reflected onto the reflector.  
	Eichenholz, however, teaches a housing (Eichenholz: Fig. 1: Housing 155), 
the housing accommodating the sensing module, the light source module, the diffusing element, the reflective element and the optical lens inside (Eichenholz: Fig. 1: Housing 155 includes all the optics for scanning such as the light source, the receiver, and the scanner), and 
the housing being disposed with a window for the diffused light to be reflected onto the reflector (Eichenholz: Fig. 1: Window 157).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to place the optical components from the combination of Argast, Ross, Yeun, and Ishinabe in the housing from Eichenholz. One of ordinary skill in the art would have been motivated to include the optical components in a housing so that the sensing device can be transported more easily and to include the window to the housing so that the beam from the reflective element can exit the device while blocking debris such as dust which can cause error from entering the device.

Regarding claim 5, the combination of Argast, Ross, Yeun, and Ishinabe teaches the sensing device of the two-dimensional optical radar as claimed in claim 1 (In regards to the rejection made for claim 1).
Argast fails to teach that the sensing module is a three-dimensional time-of-flight sensor.
Eichenholz: Paragraph 0070 describes that the receiver 140 is used for ToF measurement and paragraph 0074 shows that the LIDAR system 100 in which the receiver 140 is part of can develop a point cloud, showing that the receiver 140 can measure in three dimension).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the receiving element 5 from the combination of Argast, Ross, Yeun, and Ishinabe with the receiver 140 from Eichenholz. One of ordinary skill in the art would have been motivated to have a sensing module that is a three-dimensional time-of-flight sensor so that as described in paragraph 0073 of Eichenholz, the characteristics of the objects within the field of regard may be determined.
Prior arts cited but not applied
Jeong et al. (KR 20180093537 A) teaches using a conical mirror for a 3D object detecting apparatus.
Wu (CN 109387846 A) teaches using a conical reflector for a laser radar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645   

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645